DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.
Response to Amendments
   The Amendment filed 11/11/2022 has been entered. Claims 1, 8, 16, and 21 were amended. Thus, claims 1-25 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossen (US 2008/0014011 A1).
Regarding claim 1, Rossen discloses a temperature-controlled massage node for coupling to a massager or a handle (a stimulator or massager head assembly 43 to supply vibration and light for heating; assembly 43 is coupled to a reservoir 3 which would be held and squeezed by a user) (Rossen; abstract; Fig. 16; para. [0008]; para. [0114]), the temperature-controlled massage node comprising: 
a node housing (head assembly 43 has a housing to contain all of its components) (Rossen; Fig. 16; para. [0114]); 
at least one battery positioned within the node housing (battery 4 inside head assembly 43) (Rossen; Fig. 16; para. [0114]); 
a heating element positioned within the node housing (LEDs 17 inside assembly 43; LEDs 17 can be for heating) (Rossen; Fig. 16; para. [0008]; para. [0114]), the heating element in communication with the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle (LEDs 17 are powered by battery 4; massager assembly 43 and reservoir 3 are separate structures only attached by threads 41, there is no circuitry connecting the two, therefore battery 4 supplies power to the motor 5 and LEDs 17 independently of the reservoir 3) (Rossen; Fig. 16; para. [0114]); 
and a contact medium positioned on the massage node (massaging surface 1 of assembly 43) (Rossen; Fig. 16; para. [0114]).
Regarding claim 8, Rossen discloses a temperature-controlled massage node for coupling to a massager or a handle (a stimulator or massager head assembly 43 to supply vibration and light for heating; assembly 43 is coupled to a reservoir 3 which would be held and squeezed by a user) (Rossen; abstract; Fig. 16; para. [0008]; para. [0114]), the temperature-controlled massage node comprising: 
a node housing having an upper portion and lower portion (head assembly 43 has a housing to contain all of its components, the housing having an upper portion with massage surface 1 and a lower portion contacting the reservoir 3) (Rossen; Fig. 16; para. [0114]); 
at least one battery positioned within the node housing (battery 4 inside head assembly 43) (Rossen; Fig. 16; para. [0114]); 
a heating element positioned within the upper portion of the node housing (LEDs 17 inside the upper portion of assembly 43; LEDs 17 can be for heating) (Rossen; Fig. 16; para. [0008]; para. [0114]), the heating element in communication with the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle (LEDs 17 are powered by battery 4; massager assembly 43 and reservoir 3 are separate structures only attached by threads 41, there is no circuitry connecting the two, therefore battery 4 supplies power to the motor 5 and LEDs 17 independently of the reservoir 3) (Rossen; Fig. 16; para. [0114]); 
and a contact medium positioned on the upper portion of the massage node above the heating element (massaging surface 1 of assembly 43, surface 1 being above an LED 17) (Rossen; Fig. 16; para. [0114]).
Regarding claim 21, Rossen discloses a temperature-controlled massage node for coupling to a massager or a handle (a stimulator or massager head assembly 43 to supply vibration and light for heating; assembly 43 is coupled to a reservoir 3 which would be held and squeezed by a user) (Rossen; abstract; Fig. 16; para. [0008]; para. [0114]), the temperature-controlled massage node comprising: 
a node housing (head assembly 43 has a housing to contain all of its components) (Rossen; Fig. 16; para. [0114]); 
at least one battery positioned within the node housing (battery 4 inside head assembly 43) (Rossen; Fig. 16; para. [0114]); 
and a heating element positioned within the node housing (LEDs 17 inside assembly 43; LEDs 17 can be for heating) (Rossen; Fig. 16; para. [0008]; para. [0114]), the heating element in communication with the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle (LEDs 17 are powered by battery 4; massager assembly 43 and reservoir 3 are separate structures only attached by threads 41, there is no circuitry connecting the two, therefore battery 4 supplies power to the motor 5 and LEDs 17 independently of the reservoir 3) (Rossen; Fig. 16; para. [0114]).


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rossen as applied to claims 1, 8, and 21 above, and further in view of Levi (US 2018/0185236 A1).
Regarding claim 2, Rossen discloses the invention as previously claimed, but does not teach where the heating element is a Peltier plate to both heat and cool the massage node.
However, Levi teaches a multifunctional treatment device (Levi; abstract) where the heating element is a Peltier plate to both heat and cool the massage node (thermoelectric element 65 is a Peltier plate for heating or cooling the treatment head 63) (Levi; Fig. 5B; para. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rossen device by including a Peltier plate to both heat and cool the massage node, as taught by Levi, for the purpose of ensuring the cold temperatures for detoxification and shrinking pores as well as the warm temperatures for opening pores for deep cleaning can be reached (Levi; para. [0031]), thereby improving the applied heating/cooling treatment.
Regarding claim 3, the modified Rossen does not teach further including a temperature sensor.
However, Levi further teaches including a temperature sensor (temperature sensor 67) (Levi; Fig. 5B; paras. [0030-0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rossen device to include a temperature sensor, as taught by Levi, for the purpose of allowing the device to sense if the device is at a non-safe temperature, thereby helping to ensure user safety (Levi; para. [0025]; para. [0030]).
Regarding claim 9, the modified Rossen teaches where the heating element is a Peltier plate and both heats and cools the massage node (thermoelectric element 65 is a Peltier plate for heating or cooling the treatment head 63) (Levi; Fig. 5B; para. [0030]).
Regarding claim 10, the modified Rossen teaches further including a temperature sensor (temperature sensor 67) (Levi; Fig. 5B; paras. [0030-0031]).
Regarding claim 22, the modified Rossen teaches where the heating element is a Peltier plate to both heat and cool the massage node (thermoelectric element 65 is a Peltier plate for heating or cooling the treatment head 63) (Levi; Fig. 5B; para. [0030]).
Regarding claim 23, the modified Rossen does not teach further including a printed circuit board within the node housing.
However, Levi further teaches including a printed circuit board within the node housing (elements such as driver circuitry 66 are electrical components, and can thus be mounted on a printed circuit board; driver circuitry 66 is inside treatment head 63) (Levi; Figs. 4, 5B; para. [0016]; para. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rossen device to include a printed circuit board within the node housing, as taught by Levi, for the purpose of providing the Rossen device with a specific suitable structure to control the heating element as well as other components in the node housing, such as a safety measure of a temperature sensor (Levi; para. [0030]).
Regarding claim 24, the modified Rossen teaches further including a temperature sensor within the node housing (Levi temperature sensor 67 inside head 63) (Levi; Fig. 5B; para. [0016]; paras. [0030-0031]).
Regarding claim 25, the modified Rossen teaches further including a controller in communication with the at least one battery and the heating element (switch powers motor and LED lights, and switch connects to the battery to power them; switch would also need wiring/circuity to electrically connect to the heating element and battery) (Rossen; para. [0013]; para. [0030]), but is silent on the controller being within the node housing.
However, Levi further teaches the controller being within the node housing (driver circuitry 66 drives for controlling the thermoelectric elements 65 is inside the treatment head 63) (Levi; Figs. 4, 5B; para. [0016]; paras. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rossen controller such that it is within the node housing, as taught by Levi, for the purpose of providing the controller with a specific suitable location which is close to the structures being controlled, thus helping to minimize the distance needed for the electricity to travel, and thereby enhancing the efficiency of the device.  
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rossen as applied to claim 1 above, and further in view of Shimizu (US 2001/0007952 A1).
Regarding claim 4, the modified Rossen teaches the invention as previously claimed, but does not teach where the contact medium is thermal conductive material.
However, Shimizu teaches a facial treatment device with a Peltier element (Shimizu; abstract) where the contact medium is thermal conductive material (probe 11 contacts person’s skin 19; probe 11 has a high thermal conductivity) (Shimizu; Fig. 1; para. [0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rossen contact medium to include a thermal conductive material, as taught by Shimizu, for the purpose of ensuring the heating or cooling effect of the heating or cooling element is more efficiently applied to a user, thereby allowing the user to obtain the beauty effects from the heating or cooling stimulus (Shimizu; abstract; para. [0009]).
Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rossen as applied to claims 1 and 8 above, and further in view of Deutsch (US 5,097,828).
Regarding claim 5, Rossen discloses the invention as previously claimed, but does not teach further including a heat dissipating device within the node housing.
However, Deutsch teaches a therapeutic device for heating or cooling the skin (Deutsch; abstract) including a heat dissipating device within the node housing (cylindrical head 14 with thermo module Peltier device 52 inside also includes a fan 60 and vent openings 46; fan and vent openings are used to circulate and exhaust the air such that there is no danger of thermal runaway) (Deutsch; Figs. 1, 3; col. 2, lines 61-68; col. 3, lines 67-68; col. 4, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rossen node housing such that it includes a heat dissipating device, as taught by Deutsch, for the purpose of ensuring there is no danger of thermal runaway no matter how long the device is operated (Deutsch; col. 3, lines 67-68; col. 4, lines 1-3).
Regarding claim 6, the modified Rossen teaches further including a fan positioned within the node housing (Deutsch fan 60 inside Levi treatment head 50) (Levi, Figs 2, 4; Deutsch, Figs. 1, 3-4).
Regarding claim 7, the modified Rossen teaches where the node housing includes vents for dissipating heat (vent openings 46 used to circulate and exhaust the air such that there is no danger of thermal runaway) (Deutsch; Figs. 1, 3; col. 3, lines 67-68; col. 4, lines 1-3).
Regarding claim 13, the modified Rossen teaches further including a heat dissipating device within the node housing (cylindrical head 14 with thermo module Peltier device 52 inside also includes a fan 60 and vent openings 46; fan and vent openings are used to circulate and exhaust the air such that there is no danger of thermal runaway) (Deutsch; Figs. 1, 3; col. 2, lines 61-68; col. 3, lines 67-68; col. 4, lines 1-3).
Regarding claim 14, the modified Rossen teaches further including a fan positioned within the node housing in communication with the at least one battery (Deutsch fan 60 inside Rossen assembly 43; Deutsch fan 60 would need power from the Rossen battery in order to function) (Rossen, Fig. 16, para. [0114]; Deutsch, Figs. 1, 3-4).
Regarding claim 15, the modified Rossen teaches where the node housing includes perforations for dissipating heat from the node  (vent openings 46 used to circulate and exhaust the air such that there is no danger of thermal runaway) (Deutsch; Figs. 1, 3; col. 3, lines 67-68; col. 4, lines 1-3).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rossen in view of Levi as applied to claim 10 above, and further in view of Novkov et al. (US 2019/0060115 A1).
Regarding claim 11, the modified Rossen teaches the invention as previously claimed, but does not teach where the temperature sensor is a thermistor.
However, Novkov teaches a therapy device for applying thermal energy to tissues (Novkov; abstract) wherein the temperature sensor is a thermistor (temperature sensor can be a thermistor or thermocouple) (Novkov; para. [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Rossen device such that the Levi temperature sensor is a thermistor, as taught by Novkov, for the purpose of providing a specific type of sensor capable of measuring the heated surface temperature of a thermal therapy device (Novkov; para. [0074]) that one or ordinary skill in the art could reasonably expect to perform suitably well in the modified Rossen device.
Regarding claim 12, the modified Rossen teaches where the temperature sensor is a thermocouple (temperature sensor can be a thermistor or thermocouple) (Novkov; para. [0074]).
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossen in view of Levi.
Regarding claim 16, Rossen discloses a temperature-controlled massage node for removably coupling to a massager or a handle (a stimulator or massager head assembly 43 to supply vibration and light for heating; assembly 43 is removably coupled to a reservoir 3 which would be held and squeezed by a user) (Rossen; abstract; Fig. 16; para. [0008]; para. [0114]), the temperature-controlled massage node comprising: 
a node housing having an upper portion and lower portion (head assembly 43 has a housing to contain all of its components, the housing having an upper portion with massage surface 1 and a lower portion contacting the reservoir 3) (Rossen; Fig. 16; para. [0114]); 
at least one battery positioned within the node housing (battery 4 inside head assembly 43) (Rossen; Fig. 16; para. [0114]); 
a contact medium positioned on the upper portion of the node housing (massaging surface 1 on the upper portion of assembly 43) (Rossen; Fig. 16; para. [0114]); 
and at least one mounting sleeve on the lower portion of the node housing for removably coupling the temperature-controlled massage node to the massager or handle (inside threads 41 on the bottom of assembly 43 for removably coupling reservoir 3) (Rossen; Fig. 16; para. [0114]); 
and a heating/cooling element positioned within the node housing (LEDs 17 inside assembly 43; LEDs 17 can be for heat or cold) (Rossen; Fig. 16; para. [0008]; para. [0114]) in communication with the at least one battery for heating and cooling the contact medium to impart either a heating or cooling effect from the temperature-controlled massage node to a user independent of the node housing being coupled to the massager or handle  (LEDs 17 for heat or cold are powered by battery 4; LEDs are in surface 1, and thereby would impart heat or cold to surface 1; massager assembly 43 and reservoir 3 are separate structures only attached by threads 41, there is no circuitry connecting the two, therefore battery 4 supplies power to the motor 5 and LEDs 17 independently of the reservoir 3) (Rossen; Fig. 16; para. [0114]).
Rossen does not disclose the heating/cooling element is a Peltier plate.
However, Levi teaches a multifunctional treatment device (Levi; abstract) wherein the heating/cooling element is a Peltier plate (thermoelectric element 65 is a Peltier plate for heating or cooling) (Levi; Fig. 5B; para. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rossen device by including a Peltier plate, as taught by Levi, for the purpose of ensuring the cold temperatures for detoxification and shrinking pores as well as the warm temperatures for opening pores for deep cleaning can be reached (Levi; para. [0031]), thereby improving the applied heating/cooling treatment.
Regarding claim 20, the modified Rossen does not teach further including a temperature sensor in communication with the at least one battery.
However, Levi further teaches including a temperature sensor in communication with the at least one battery (temperature sensor 67 would need a power source in order to operate, and thus would be powered by the battery 14) (Levi; Fig. 5B; para. [0016]; paras. [0030-0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rossen device to include a temperature sensor in communication with the at least one battery, as taught by Levi, for the purpose of allowing the device to sense if the device is at a non-safe temperature, thereby helping to ensure user safety (Levi; para. [0025]; para. [0030]).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rossen in view of Levi as applied to claim 16 above, and further in view of Deutsch.
Regarding claim 17, the modified Rossen teaches the invention as previously claimed, but does not teach further including a heat dissipating device within the node housing.
However, Deutsch teaches a therapeutic device for heating or cooling the skin (Deutsch; abstract) including a heat dissipating device within the node housing (cylindrical head 14 with thermo module Peltier device 52 inside also includes a fan 60 and vent openings 46; fan and vent openings are used to circulate and exhaust the air such that there is no danger of thermal runaway) (Deutsch; Figs. 1, 3; col. 2, lines 61-68; col. 3, lines 67-68; col. 4, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rossen node housing such that it includes a heat dissipating device, as taught by Deutsch, for the purpose of ensuring there is no danger of thermal runaway no matter how long the device is operated (Deutsch; col. 3, lines 67-68; col. 4, lines 1-3).
Regarding claim 18, the modified Rossen teaches further including a fan positioned within the node housing in communication with the at least one battery (Deutsch fan 60 inside Rossen assembly 43; Deutsch fan 60 would need power from the Rossen battery in order to function) (Rossen, Fig. 16, para. [0114]; Deutsch, Figs. 1, 3-4).
Regarding claim 19, the modified Rossen teaches where the node housing includes perforations for dissipating heat from the temperature-controlled massage node (vent openings 46 used to circulate and exhaust the air such that there is no danger of thermal runaway) (Deutsch; Figs. 1, 3; col. 3, lines 67-68; col. 4, lines 1-3).
Double Patenting
Claims 1-25 of this application are patentably indistinct from claims 8-9 of Application No. 17/567,276 and claim 7 of Application No. 17/567,284. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-9, 16, and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of copending Application No. 17/567,276, hereinafter ‘276 in view of Rossen. 
Regarding claim 1, ‘276 discloses a temperature-controlled massage node for coupling to a massager or a handle (‘276; claim 8), the temperature-controlled massage node comprising: 
a node housing (‘276; claim 8); 
a heating element positioned within the node housing, the heating element in communication with the at least one battery (massage node’s heating element would require a power source to function) (‘276; claim 8); 
and a contact medium (‘276; claim 8).
Copending application ‘276 does not disclose at least one battery positioned within the node housing; the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle. 
However, Rossen teaches a stimulator for applying vibration and heat (Rossen; abstract; para. [0008]) including at least one battery positioned within the node housing (LEDs 17 inside assembly 43; LEDs 17 can be for heating) (Rossen; Fig. 16; para. [0008]; para. [0114]); the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle (LEDs 17 are powered by battery 4; massager assembly 43 and reservoir 3 are separate structures only attached by threads 41, there is no circuitry connecting the two, therefore battery 4 supplies power to the motor 5 and LEDs 17 independently of the reservoir 3) (Rossen; Fig. 16; para. [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘276 device such that at least one battery positioned within the node housing; the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle, as taught by Rossen, for the purpose of providing the device with a specific suitable location for the battery which one of ordinary skill in the art would recognize as feasible for powering the heating element. 
Regarding claim 2, ‘276 discloses where the heating element is a Peltier plate to both heat and cool the massage node (‘276; claim 9).
Regarding claim 8, ‘276 discloses a temperature-controlled massage node for coupling to a massager or a handle (‘276; claim 8), the temperature-controlled massage node comprising: 
a node housing having an upper portion and lower portion (‘276; claim 8); 
Docket No.: MS21002USU2a heating element positioned within the upper portion of the node housing, the heating element in communication with the at least one battery for supplying power to the heating element (massage node’s heating element would require a power source to function) (‘276; claim 8); 
and a contact medium positioned on the upper portion of the massage node above the heating element (‘276; claim 8). 
Copending application ‘276 does not disclose at least one battery positioned within the node housing; the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle. 
However, Rossen teaches a stimulator for applying vibration and heat (Rossen; abstract; para. [0008]) including at least one battery positioned within the node housing (LEDs 17 inside assembly 43; LEDs 17 can be for heating) (Rossen; Fig. 16; para. [0008]; para. [0114]); the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle (LEDs 17 are powered by battery 4; massager assembly 43 and reservoir 3 are separate structures only attached by threads 41, there is no circuitry connecting the two, therefore battery 4 supplies power to the motor 5 and LEDs 17 independently of the reservoir 3) (Rossen; Fig. 16; para. [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘276 device such that at least one battery positioned within the node housing; the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle, as taught by Rossen, for the purpose of providing the device with a specific suitable location for the battery which one of ordinary skill in the art would recognize as feasible for powering the heating element. 
Regarding claim 9, the modified ‘276 teaches where the heating element is a Peltier plate and both heats and cools the massage node (‘276; claim 9).
Regarding claim 16, ‘276 discloses a temperature-controlled massage node for coupling to a massager or a handle (massager has a temperature-controlled massage node, thus the massage would be coupled to the node) (‘276; claim 8), the temperature-controlled massage node comprising: 
a node housing having an upper portion and lower portion  (‘276; claim 8); 
a contact medium positioned on the upper portion of the node housing (‘276; claim 8); and 33PATENT Docket No.: MS21002USU2 
the lower portion of the node having electrical contacts (‘276; claim 8); 
and a Peltier plate positioned within the node housing in communication with the at least one battery for heating and cooling the contact medium to impart either a heating or cooling effect from the temperature-controlled massage node to a user (heating element is a Peltier plate for both heating and cooling, and in communication with the electrical contact; the contact medium is above the heating element, and thus would be imparted with the heating or cooling of the Peltier element) (‘276; claims 8-9). 
Copending application ‘276 does not disclose the temperature-controlled massage node for removably coupling to a massager or a handle; at least one battery positioned within the node housing;  at least one mounting sleeve on the lower portion of the node housing for removably coupling the temperature-controlled massage node to a massager or handle; the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle. 
However, Rossen teaches a stimulator for applying vibration and heat (Rossen; abstract; para. [0008]) including the temperature-controlled massage node for removably coupling to a massager or a handle (assembly 43 is removably coupled to a reservoir 3 which would be held and squeezed by a user) (Rossen; Fig. 16; para. [0114]); at least one battery positioned within the node housing (LEDs 17 inside assembly 43; LEDs 17 can be for heating) (Rossen; Fig. 16; para. [0008]; para. [0114]); at least one mounting sleeve on the lower portion of the node housing for removably coupling the temperature-controlled massage node to a massager or handle (inside threads 41 on the bottom of assembly 43 for removably coupling reservoir 3) (Rossen; Fig. 16; para. [0114]); the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle (LEDs 17 are powered by battery 4; massager assembly 43 and reservoir 3 are separate structures only attached by threads 41, there is no circuitry connecting the two, therefore battery 4 supplies power to the motor 5 and LEDs 17 independently of the reservoir 3) (Rossen; Fig. 16; para. [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘276 device such that the temperature-controlled massage node for removably coupling to a massager or a handle; at least one battery positioned within the node housing;  at least one mounting sleeve on the lower portion of the node housing for removably coupling the temperature-controlled massage node to a massager or handle; the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle, as taught by Rossen, for the purpose of allowing the massage node to be removed and replaced when worn out without replacing the handle and vice versa, as well as for the purpose of providing the device with a specific suitable location for the battery which one of ordinary skill in the art would recognize as feasible for powering the heating element. 
Regarding claim 21, ‘276 discloses a temperature-controlled massage node for coupling to a massager or a handle (‘276; claim 8), the temperature-controlled massage node comprising: 
a node housing (‘276; claim 8); 
and a heating element positioned within the node housing, the heating element in communication with the at least one battery for supplying power to the heating element (massage node’s heating element would require a power source to function) (‘276; claim 8).
Copending application ‘276 does not disclose at least one battery positioned within the node housing; the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle. 
However, Rossen teaches a stimulator for applying vibration and heat (Rossen; abstract; para. [0008]) including at least one battery positioned within the node housing (LEDs 17 inside assembly 43; LEDs 17 can be for heating) (Rossen; Fig. 16; para. [0008]; para. [0114]); the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle (LEDs 17 are powered by battery 4; massager assembly 43 and reservoir 3 are separate structures only attached by threads 41, there is no circuitry connecting the two, therefore battery 4 supplies power to the motor 5 and LEDs 17 independently of the reservoir 3) (Rossen; Fig. 16; para. [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘276 device such that at least one battery positioned within the node housing; the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle, as taught by Rossen, for the purpose of providing the device with a specific suitable location for the battery which one of ordinary skill in the art would recognize as feasible for powering the heating element. 
Regarding claim 22, the modified ‘276 teaches where the heating element is a Peltier plate to both heat and cool the massage node (‘276; claim 8).
Claims 3, 10-12, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/567,276 in view of Rossen as applied to claims 1, 8, and 16 above, and in further view of Novkov.
Regarding claim 3, the modified ‘276 teaches the invention as previously claimed, but does not disclose further including a temperature sensor.
However, Novkov teaches a therapy device for applying thermal energy to tissues (Novkov; abstract) including a temperature sensor (temperature sensor 22 at heat flow adaptor surface 15 or the patient contacting surface) (Novkov; Fig. 7A; para. [0097]; para. [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘276 device to include a temperature sensor, as taught by Novkov, for the purpose of enabling the device to measure the temperature created by the heating element for feedback into a temperature control system (Novkov; para. [0074]).
Regarding claim 10, the modified ‘276 teaches further including a temperature sensor (temperature sensor 22 at heat flow adaptor surface 15 or the patient contacting surface) (Novkov; Fig. 7A; para. [0097]; para. [0100]).
Regarding claim 11, the modified ‘276 teaches where the temperature sensor is a thermistor (temperature sensor can be a thermistor or thermocouple) (Novkov; para. [0074]).
Regarding claim 12, the modified ‘276 teaches where the temperature sensor is a thermocouple (temperature sensor can be a thermistor or thermocouple) (Novkov; para. [0074]).
Regarding claim 20, the modified ‘276 teaches further including a temperature sensor in communication with the at least one battery (temperature sensor 22 at heat flow adaptor surface 15 or the patient contacting surface; device is powered by a battery) (Novkov; Fig. 7A; para. [0008]; para. [0097]; para. [0100]).
This is a provisional nonstatutory double patenting rejection.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/567,276 in view of Rossen as applied to claim 1 above, and in further view of Shimizu.
Regarding claim 4, the modified ‘276 teaches the invention as previously claimed, but does not disclose where the contact medium is thermal conductive material.
However, Shimizu teaches a facial treatment device with a Peltier element (Shimizu; abstract) where the contact medium is thermal conductive material (probe 11 contacts person’s skin 19; probe 11 has a high thermal conductivity) (Shimizu; Fig. 1; para. [0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘276 contact medium to be a thermal conductive material, as taught by Shimizu, for the purpose of ensuring the heating or cooling effect of a Peltier element is more efficiently applied to a user, thereby allowing the user to obtain the beauty effects from the heating or cooling stimulus (Shimizu; abstract; para. [0009]).
This is a provisional nonstatutory double patenting rejection.
Claims 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/567,276 in view of Rossen as applied to claim 1 above, and in further view of Deutsch.
Regarding claim 5, the modified ‘276 teaches the invention as previously claimed, but does not disclose further including a heat dissipating device within the node housing.
However, Deutsch teaches a therapeutic device for heating or cooling the skin (Deutsch; abstract) including a heat dissipating device within the node housing (cylindrical head 14 with thermo module Peltier device 52 inside also includes a fan 60 and vent openings 46; fan and vent openings are used to circulate and exhaust the air such that there is no danger of thermal runaway) (Deutsch; Figs. 1, 3; col. 2, lines 61-68; col. 3, lines 67-68; col. 4, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘276 node housing such that it includes a heat dissipating device, as taught by Deutsch, for the purpose of ensuring there is no danger of thermal runaway no matter how long the device is operated (Deutsch; col. 3, lines 67-68; col. 4, lines 1-3).
Regarding claim 6, the modified ‘276 teaches further including a fan positioned within the node housing (Deutsch fan 60 inside ‘276 node housing) (‘276, claim 8; Deutsch, Figs. 1, 3-4).
Regarding claim 7, the modified ‘276 teaches where the node housing includes vents for dissipating heat (vent openings 46 used to circulate and exhaust the air such that there is no danger of thermal runaway) (Deutsch; Figs. 1, 3; col. 3, lines 67-68; col. 4, lines 1-3).
This is a provisional nonstatutory double patenting rejection.
Claim 13-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of copending Application No. 17/567,276 in view of Rossen as applied to claims 8 and 16 above, and in further view of Deutsch.
Regarding claim 13, the modified ‘276 teaches the invention as previously claimed, but does not teach further including a heat dissipating device within the node housing.
However, Deutsch teaches a therapeutic device for heating or cooling the skin (Deutsch; abstract) including a heat dissipating device within the node housing (cylindrical head 14 with thermo module Peltier device 52 inside also includes a fan 60 and vent openings 46; fan and vent openings are used to circulate and exhaust the air such that there is no danger of thermal runaway) (Deutsch; Figs. 1, 3; col. 2, lines 61-68; col. 3, lines 67-68; col. 4, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘276 node housing to include a heat dissipating device, as taught by Deutsch, for the purpose of ensuring there is no danger of thermal runaway no matter how long the device is operated (Deutsch; col. 3, lines 67-68; col. 4, lines 1-3).
Regarding claim 14, the modified ‘276 teaches further including a fan positioned within the node housing in communication with the at least one battery (Deutsch fan 60 inside ‘276 node housing; Deutsch fan 60 would need electricity to function, and thus would need to communicate with the Rossen battery 4) (‘276, claim 8; Rossen, Fig. 16, para. [0114]; Deutsch, Figs. 1, 3-4).
Regarding claim 15, the modified ‘276 teaches where the node housing includes perforations for dissipating heat from the node (vent openings 46 used to circulate and exhaust the air such that there is no danger of thermal runaway) (Deutsch; Figs. 1, 3; col. 3, lines 67-68; col. 4, lines 1-3).
Regarding claim 17, the modified ‘276 teaches further including a heat dissipating device within the node housing (cylindrical head 14 with thermo module Peltier device 52 inside also includes a fan 60 and vent openings 46; fan and vent openings are used to circulate and exhaust the air such that there is no danger of thermal runaway) (Deutsch; Figs. 1, 3; col. 2, lines 61-68; col. 3, lines 67-68; col. 4, lines 1-3).
Regarding claim 18, the modified ‘276 teaches further including a fan positioned within the node housing in communication with the at least one battery (Deutsch fan 60 inside ‘276 node housing; Deutsch fan 60 would need electricity to function, and thus would need to communicate with the Rossen battery) (‘276, claim 8; Rossen, para. [0114]; Deutsch, Figs. 1, 3-4).
Regarding claim 19, the modified ‘276 teaches where the node housing includes perforations for dissipating heat from the temperature-controlled massage node (vent openings 46 used to circulate and exhaust the air such that there is no danger of thermal runaway) (Deutsch; Figs. 1, 3; col. 3, lines 67-68; col. 4, lines 1-3).
This is a provisional nonstatutory double patenting rejection.
Claims 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of copending Application No. 17/567,276 in view of Rossen as applied to claim 21 above, and in further view of Levi.
Regarding claim 23, the modified ‘276 teaches the invention as previously claimed, but does not teach further including a printed circuit board within the node housing.
However, Levi teaches a treatment device with a heating element (Levi; abstract; para. [0030]) further including a printed circuit board within the node housing (elements such as driver circuitry 66 are electrical components, and can thus be mounted on a printed circuit board) (Levi; Figs. 4, 5B; para. [0016]; para. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘276 device to include a printed circuit board within the node housing, as taught by Levi, for the purpose of providing the device with a specific suitable structure with which to control or drive the thermoelectric Peltier element (Levi; para. [0030]).
Regarding claim 24, the modified ‘276 teaches the invention as previously claimed, but does not teach further including a temperature sensor within the node housing.
However, Levi further teaches including a temperature sensor within the node housing (temperature sensor 67 in head 63) (Levi; Figs. 4, 5B; para. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘276 device to include a temperature sensor in communication with the at least one battery, as taught by Levi, for the purpose of ensuring there is a safety measure to turn off the device in case of unsafe temperatures (Levi; para. [0025]; para. [0030]).
Regarding claim 25, the modified ‘276 teaches further including a controller within the node housing in communication with the at least one battery and the heating element (driver circuitry 66 drives and controls thermoelectric elements 65, and would thus also require power from the battery) (Levi; Figs. 4, 5B; para. [0016]; paras. [0030]).
This is a provisional nonstatutory double patenting rejection.
Claims 1-2, 5, 8-9, 13, 16-17, and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/567,284, hereinafter ‘284 in view of Rossen. 
Regarding claim 1, ‘284 discloses a temperature-controlled massage node for coupling to a massager or a handle, the temperature-controlled massage node comprising (‘284; claim 7): 
a node housing (‘284; claim 7);
a heating element positioned within the node housing, the heating element in communication with the at least one battery (Peltier plates heat on one side and cool the other side; Peltier plate in the node housing would need electricity to work, therefore there must be communication with a power source) (‘284; claim 7); 
and a contact medium positioned on the massage node (contact medium covers the Peltier plate; as the upper and lower portions are arbitrary, the contact medium could be on the upper portion) (‘284; claim 7).
Copending application ‘284 does not disclose at least one battery positioned within the node housing; the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle. 
However, Rossen teaches a stimulator for applying vibration and heat (Rossen; abstract; para. [0008]) including at least one battery positioned within the node housing (LEDs 17 inside assembly 43; LEDs 17 can be for heating) (Rossen; Fig. 16; para. [0008]; para. [0114]); the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle (LEDs 17 are powered by battery 4; massager assembly 43 and reservoir 3 are separate structures only attached by threads 41, there is no circuitry connecting the two, therefore battery 4 supplies power to the motor 5 and LEDs 17 independently of the reservoir 3) (Rossen; Fig. 16; para. [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘284 device such that at least one battery positioned within the node housing; the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle, as taught by Rossen, for the purpose of providing the device with a specific suitable location for the battery which one of ordinary skill in the art would recognize as feasible for powering the heating element. 
Regarding claim 2, the modified ‘284 teaches where the heating element is a Peltier plate to both heat and cool the massage node (Peltier plates heat on one side and cool the other side) (‘284; claim 7).
Regarding claim 5, the modified ‘284 teaches further including a heat dissipating device within the node housing (heat dissipation device) (‘284; claim 7).
Regarding claim 8, ‘284 discloses a temperature-controlled massage node for coupling to a massager or a handle, the temperature-controlled massage node comprising (‘284; claim 7) comprising: 
a node housing having an upper portion and lower portion (node housing would have upper and lower portions) (‘284; claim 7); 
Docket No.: MS21002USU2a heating element positioned within the upper portion of the node housing, the heating element in communication with the battery for supplying power to the heating element (Peltier plate of the massage node, and thus the node housing; Peltier plates heat on one side and cool the other side; Peltier plate in the node housing would need electricity to work, therefore there must be communication with a power source) (‘284; claim 7)
and a contact medium positioned on the upper portion of the massage node above the heating element (contact medium covers the Peltier plate, both of which would be on the node housing) (‘284; claim 7). 
Copending application ‘284 does not disclose at least one battery positioned within the node housing; the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle. 
However, Rossen teaches a stimulator for applying vibration and heat (Rossen; abstract; para. [0008]) including at least one battery positioned within the node housing (LEDs 17 inside assembly 43; LEDs 17 can be for heating) (Rossen; Fig. 16; para. [0008]; para. [0114]); the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle (LEDs 17 are powered by battery 4; massager assembly 43 and reservoir 3 are separate structures only attached by threads 41, there is no circuitry connecting the two, therefore battery 4 supplies power to the motor 5 and LEDs 17 independently of the reservoir 3) (Rossen; Fig. 16; para. [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘284 device such that at least one battery positioned within the node housing; the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle, as taught by Rossen, for the purpose of providing the device with a specific suitable location for the battery which one of ordinary skill in the art would recognize as feasible for powering the heating element. 
Regarding claim 9, the modified ‘284 teaches where the heating element is a Peltier plate and both heats and cools the massage node (Peltier plates heat on one side and cool the other side) (‘284; claim 7).
Regarding claim 13, the modified ‘284 teaches further including a heat dissipating device within the node housing (heat dissipation device) (‘284; claim 7).
Regarding claim 16, ‘284 discloses a temperature-controlled massage node  for coupling to a massager or a handle (temperature-controlled massage node is coupled to the piston of the massager) (‘284; claim 7), the temperature-controlled massage node comprising: 
a node housing having an upper portion and lower portion (the node housing would, as a physical object, inherently have an upper and lower portion) (‘284; claim 7); 
a contact medium positioned on the upper portion of the massage node (contact medium covers the Peltier plate; as the upper and lower portions are arbitrary, the contact medium could be on the upper portion) (‘284; claim 7); 33PATENT Docket No.: MS21002USU2 
and a Peltier plate positioned within the node housing in communication with the at least one battery for heating and cooling the contact medium to imparting either a heating or cooling effect from the temperature-controlled massage node to a user (Peltier plates heat on one side and cool the other side; Peltier plate in the node housing would need electricity to work, therefore there must be have a power source) (‘284; claim 7). 
Copending application ‘284 does not disclose the temperature-controlled massage node for removably coupling to a massager or a handle; at least one battery positioned within the node housing;  at least one mounting sleeve on the lower portion of the node housing for removably coupling the temperature-controlled massage node to a massager or handle; the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle. 
However, Rossen teaches a stimulator for applying vibration and heat (Rossen; abstract; para. [0008]) including the temperature-controlled massage node for removably coupling to a massager or a handle (assembly 43 is removably coupled to a reservoir 3 which would be held and squeezed by a user) (Rossen; Fig. 16; para. [0114]); at least one battery positioned within the node housing (LEDs 17 inside assembly 43; LEDs 17 can be for heating) (Rossen; Fig. 16; para. [0008]; para. [0114]); at least one mounting sleeve on the lower portion of the node housing for removably coupling the temperature-controlled massage node to a massager or handle (inside threads 41 on the bottom of assembly 43 for removably coupling reservoir 3) (Rossen; Fig. 16; para. [0114]); the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle (LEDs 17 are powered by battery 4; massager assembly 43 and reservoir 3 are separate structures only attached by threads 41, there is no circuitry connecting the two, therefore battery 4 supplies power to the motor 5 and LEDs 17 independently of the reservoir 3) (Rossen; Fig. 16; para. [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘284 device such that the temperature-controlled massage node for removably coupling to a massager or a handle; at least one battery positioned within the node housing;  at least one mounting sleeve on the lower portion of the node housing for removably coupling the temperature-controlled massage node to a massager or handle; the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle, as taught by Rossen, for the purpose of allowing the massage node to be removed and replaced when worn out without replacing the handle and vice versa, as well as for the purpose of providing the device with a specific suitable location for the battery which one of ordinary skill in the art would recognize as feasible for powering the heating element. 
Regarding claim 17, the modified ‘284 teaches further including a heat dissipating device within the node housing (heat dissipation device) (‘284; claim 7).
Regarding claim 21, ‘284 discloses a temperature-controlled massage node for coupling to a massager or a handle (‘284; claim 7), the temperature-controlled massage node comprising: 
a node housing (‘284; claim 7); 
and a heating element positioned within the node housing, the heating element in communication with the at least one battery for supplying power to the heating element (Peltier plates heat on one side and cool the other side; Peltier plate in the node housing would need electricity to work, therefore there must be communication with a power source) (‘284; claim 7).
Copending application ‘284 does not disclose at least one battery positioned within the node housing; the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle. 
However, Rossen teaches a stimulator for applying vibration and heat (Rossen; abstract; para. [0008]) including at least one battery positioned within the node housing (LEDs 17 inside assembly 43; LEDs 17 can be for heating) (Rossen; Fig. 16; para. [0008]; para. [0114]); the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle (LEDs 17 are powered by battery 4; massager assembly 43 and reservoir 3 are separate structures only attached by threads 41, there is no circuitry connecting the two, therefore battery 4 supplies power to the motor 5 and LEDs 17 independently of the reservoir 3) (Rossen; Fig. 16; para. [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘284 device such that at least one battery positioned within the node housing; the at least one battery for supplying power to the heating element independent of the node housing being coupled to the massager or handle, as taught by Rossen, for the purpose of providing the device with a specific suitable location for the battery which one of ordinary skill in the art would recognize as feasible for powering the heating element. 
Regarding claim 22, the modified ‘284 teaches where the heating element is a Peltier plate to both heat and cool the massage node (‘284; claim 7).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 3, 10-12, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 of copending Application No. 17/567,284 in view of Rossen as applied to claims 1, 8, and 16 above, and in further view of Novkov.
Regarding claim 3, the modified ‘284 teaches the invention as previously claimed, but does not teach including a temperature sensor.
However, Novkov teaches a therapy device for applying thermal energy to tissues (Novkov; abstract) including a temperature sensor (temperature sensor 22 at heat flow adaptor surface 15 or the patient contacting surface) (Novkov; Fig. 7A; para. [0097]; para. [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘284 device to include a temperature sensor, as taught by Novkov, for the purpose of enabling the device to measure the temperature created by the heating element for feedback into a temperature control system (Novkov; para. [0074]).
Regarding claim 10, the modified ‘284 teaches the invention as previously claimed, but does not teach further including a temperature sensor (temperature sensor 22 at heat flow adaptor surface 15 or the patient contacting surface) (Novkov; Fig. 7A; para. [0097]; para. [0100]).
Regarding claim 11, the modified ‘284 teaches the invention as previously claimed, but does not disclose where the temperature sensor is a thermistor (temperature sensor can be a thermistor or thermocouple) (Novkov; para. [0074]).
Regarding claim 12, the modified ‘284 teaches where the temperature sensor is a thermocouple (temperature sensor can be a thermistor or thermocouple) (Novkov; para. [0074]).
Regarding claim 20, the modified ‘284 teaches the invention as previously claimed, but does not teach further including a temperature sensor in communication with the at least one battery (temperature sensor 22 at heat flow adaptor surface 15 or the patient contacting surface; device is powered by a battery) (Novkov; Fig. 7A; para. [0008]; para. [0097]; para. [0100]).
This is a provisional nonstatutory double patenting rejection.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/567,284 in view of Rossen as applied to claim 1 above, and in further view of Shimizu.
Regarding claim 4, the modified ‘284 teaches the invention as previously claimed, but does not teach where the contact medium is thermal conductive material.
However, Shimizu teaches a facial treatment device with a Peltier element (Shimizu; abstract) where the contact medium is thermal conductive material (probe 11 contacts person’s skin 19; probe 11 has a high thermal conductivity) (Shimizu; Fig. 1; para. [0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘284 contact medium to be a thermal conductive material, as taught by Shimizu, for the purpose of ensuring the heating or cooling effect of a Peltier element is more efficiently applied to a user, thereby allowing the user to obtain the beauty effects from the heating or cooling stimulus (Shimizu; abstract; para. [0009]).
This is a provisional nonstatutory double patenting rejection.
Claims 6-7, 14-15, and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/567,284 in view of Rossen as applied to claims 1, 8, and 16 above, and in further view of Deutsch.
Regarding claim 6, the modified ‘284 teaches the invention as previously claimed, but does not teach further including a fan positioned within the node housing.
However, Deutsch teaches a therapeutic device for heating or cooling the skin (Deutsch; abstract) including a fan positioned within the node housing (cylindrical head 14 with thermo module Peltier device 52 inside also includes a fan 60 and vent openings 46; fan and vent openings are used to circulate and exhaust the air such that there is no danger of thermal runaway) (Deutsch; Figs. 1, 3-4; col. 2, lines 61-68; col. 3, lines 67-68; col. 4, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘284 device to include a fan positioned within the node housing in communication with the at least one electrical contact, as taught by Deutsch, for the purpose of ensuring there is no danger of thermal runaway no matter how long the device is operated (Deutsch; col. 3, lines 67-68; col. 4, lines 1-3).
Regarding claim 7, the modified ‘284 teaches where the node housing includes vents for dissipating heat (vent openings 46 used with fan 60 to circulate and exhaust the air such that there is no danger of thermal runaway) (Deutsch; Figs. 1, 3; col. 3, lines 67-68; col. 4, lines 1-3).
Regarding claim 14, the modified ‘284 teaches further including a fan positioned within the node housing in communication with the at least one battery (fan 60 and vent openings 46 in cylindrical head 14; fan and vent openings are used to circulate and exhaust the air such that there is no danger of thermal runaway; fan 60 is powered by and electrically connected to battery voltage source 20) (Deutsch; Figs. 1, 3-4; col. 2, lines 61-68; col. 3, lines 67-68; col. 4, lines 1-3).
Regarding claim 15, the modified ‘284 teaches where the node housing includes perforations for dissipating heat from the node (vent openings 46 used with fan 60 to circulate and exhaust the air such that there is no danger of thermal runaway) (Deutsch; Figs. 1, 3; col. 3, lines 67-68; col. 4, lines 1-3).
Regarding claim 18, the modified ‘284 teaches further including a fan positioned within the node housing in communication with the at least one battery (fan 60 and vent openings 46 in cylindrical head 14; fan and vent openings are used to circulate and exhaust the air such that there is no danger of thermal runaway; fan 60 is powered by and electrically connected to battery voltage source 20) (Deutsch; Figs. 1, 3-4; col. 2, lines 61-68; col. 3, lines 67-68; col. 4, lines 1-3).
Regarding claim 19, the modified ‘284 teaches where the node housing includes perforations for dissipating heat from the node  (vent openings 46 used with fan 60 to circulate and exhaust the air such that there is no danger of thermal runaway) (Deutsch; Figs. 1, 3; col. 3, lines 67-68; col. 4, lines 1-3).
This is a provisional nonstatutory double patenting rejection.
Claims 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/567,284 in view of Rossen as applied to claim 21 above, and in further view of Levi.
Regarding claim 23, the modified ‘284 teaches the invention as previously claimed, but does not teach further including a printed circuit board within the node housing.
However, Levi teaches a treatment device with a heating element (Levi; abstract; para. [0030]) further including a printed circuit board within the node housing (elements such as driver circuitry 66 are electrical components, and can thus be mounted on a printed circuit board) (Levi; Figs. 4, 5B; para. [0016]; para. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘284 device to include a printed circuit board within the node housing, as taught by Levi, for the purpose of providing the device with a specific suitable structure with which to control or drive the thermoelectric Peltier element (Levi; para. [0030]).
Regarding claim 24, the modified ‘284 teaches the invention as previously claimed, but does not teach further including a temperature sensor within the node housing.
However, Levi further teaches including a temperature sensor within the node housing (temperature sensor 67 in head 63) (Levi; Figs. 4, 5B; para. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘284 device to include a temperature sensor in communication with the at least one battery, as taught by Levi, for the purpose of ensuring there is a safety measure to turn off the device in case of unsafe temperatures (Levi; para. [0025]; para. [0030]).
Regarding claim 25, the modified ‘284 teaches further including a controller within the node housing in communication with the at least one battery and the heating element (driver circuitry 66 drives and controls thermoelectric elements 65, and would thus also require power from the battery) (Levi; Figs. 4, 5B; para. [0016]; paras. [0030]).
Response to Arguments
Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments on page 6 of the Applicant’s remarks with respect to the independent claims have been considered but are moot in view of new grounds of rejection with new additional Rossen reference being used in the current rejection as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785